PD-0104&0105&0106-15
                 IN THE COURT OF CRIMINAL APPEALS
                       OF THE STATE OF TEXAS
                                  NO.
                                                                      RECEIVED
                                                                    COUHTOFCRIMINALAPPEALB

IGNACIO MARTIN GONZALEZ                                                   JAN 22 2015
Appellant,
                                                     On Appeal from $fe$l ACOSta, Clerk
V.                                                   184™ District Court of
                                                     Harris County, Texas;
                                                     Trial Cause Numbers 1377914,
                                                     1377915A& 1377916i          m . -M
THE STATE OF TEXAS                                   /&PmC£ 0Ke~ Aids.QhM-OoMr


          PETITIONER'S MOTION TO EXTEND TIME TO FILEp|j_Ep ^
                PETITION FOR DISCRETIONARY REVIEW irt of CRIMINAL APPEALS
                                                                           JAN 3 0 223
TO THE HONORABLE JUSTICES OF SAID COURT:
                                                                        Abel Acosta, Clerk
      IGNACIO MARTIN GONZALEZ, Petitioner in the above cause number,

would respectfully request the Court to grant his motion to extend the time to file his
petition for discretionary review. In support of said motion, Appellant would show
unto the Court the following:



      This appeal lies from Appellant's convictions in The State of Texas p. Ignacio

Martin Gon^ale^ Cause Numbers 1377914, 1377915, &1377916 in the 184th District
Criminal Court of Harris County, Texas. Mr. Gonzales was charged with the felony

offense of aggravated, sexual assault of a child in Cause Number 1337560. On March
r




    25, 2013, he entered a plea of not guilty and proceeded to trial by jury. On March 28,

    2013, a mistrial was declared when the jury could not reach a unanimous verdict on

    the issue of guilt or innocence. Mr. Gonzales was then indicted in three separate

    causes with the offense of continuous sexual abuse of a child. On October 1, 2013,

    Mr. Gonzales entered a plea of not guilty in all three charges, but on October 7, 2013,

    the jury found Mr. Gonzales guilty and after the punishment portion of the trial, the
    jury sentenced Mr. Gonzales to twenty (20) years imprisonment in the Institutional
    Division of Texas Department of Criminal Justice in each charge. The State filed a
    Motion to Cumulate the Sentences, and the Court granted the request as to Cause

    Number 1377915 so that the sentence in that case will be served after the sentence in

    Cause Number 1377914, but denied the motion with regard to Cause Number

    1377916. Appellant's Petition for Discretionary Review is due January 15, 2015. This
    is Appellant's first request for an extension to file the petition for discretionary

    review.


                                                  II.


              Appellant is requesting an extension of time in order to fully evaluate the issues
     to be raised in the PDR. An extension of time is necessary so that the petition for

     discretionary review can be timely filed. This motion is not made for the purpose of
     delay.
/



          WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

    Honorable Court will grant this requested extension of time to file the Appellant's
    Petition for Discretionary Review in the above cause for ninety days and extend the
    time for fling the petition until April 15,2015. 7^1T/jfo/fakjStffa&tTwf
    Mid QaftL Afimhrt Ofc Mm ftrprz/* ^eiiftft^